 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     PATRICK BURNS
 3   Nevada Bar No. 11779
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388- 6418
 5   John.P.Burns@usdoj.gov

 6   Attorneys for the United States of America

 7                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
 9
                                  Plaintiff,          CASE NO: 2:17-cr-00363-APG-GWF
10
         vs.
11                                                        STIPULATION TO CONTINUE
      SHAUN PATRICK ANDERSON,                                 SENTENCING DATE
12
                               Defendant.                         (FIRST REQUEST)
13

14          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

15   States Attorney, through Patrick Burns, Assistant United States Attorney, and Heidi A.

     Ojeda, Assistant Federal Public Defender, counsel for Defendant Shaun Patrick Anderson,
16
     that the sentencing in the above-captioned matter, previously scheduled for February 18,
17
     2020, at 9:30 a.m., be vacated and continued until a time convenient to the Court, but at some
18
     time after March 9, 2020.
19
            This Stipulation is entered into for the following reasons:
20          1.      Defendant Anderson has previously pleaded guilty to the indictment in this

21   case without a negotiation. Sentencing is currently set for February 18, 2020.

22          2.      The parties expect significant litigation over the sentencing guidelines

     application in this case and the sentence to be imposed. The government anticipates possibly
23
     being required to call witnesses at the sentencing hearing, including the FBI task force officer
24
 1
     (TFO) currently acting as the case agent for this case, LVMPD Detective Steven Sansonetti.
 2   TFO/Detective Sansonetti is unavailable for the sentencing hearing due to required training
 3   during a period encompassing February 18, 2020 when this sentencing is scheduled to occur.

 4   The government anticipates that his testimony and/or assistance at the hearing may be

     required to resolve disputed factual issues bearing on Anderson’s sentencing guidelines
 5
     calculation and sentence.
 6
            3.     Defendant is in custody, but does not oppose this request.
 7
            4.     To accommodate defense counsel’s schedule, the parties request a resetting to
 8   a date convenient to the Court but occurring after March 9, 2020. The parties also agree that
 9   the reset sentencing date shall determine new deadlines for sentencing objections and

10   memoranda in accordance with Local Rule LCR 32-1.

11          5.     This request is made in good faith and not for purposes of delay.

            6.     This is the first request for a continuance of the sentencing filed in this matter.
12

13
     Dated this 5th day of February, 2020
14
                                                        NICHOLAS A. TRUTANICH
15                                                      United States Attorney

16          //s//                                             //s//
     By: _______________________                        By:____________________
17       HEIDI A. OJEDA.                                  PATRICK BURNS
         Assistant Federal Public Defender                Assistant United States Attorney
18       Counsel for Defendant ANDERSON

19

20

21

22

23                                              2

24
 1
                           UNITED STATES DISTRICT COURT
 2
                                DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,
 4
                                 Plaintiff,             CASE NO: 2:17-cr-00363-APG-GWF
 5
         vs.
                                                        FINDINGS OF FACT AND ORDER
 6    SHAUN PATRICK ANDERSON,
 7                           Defendant.

 8

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

     Court finds that:
10
            1.     Defendant Anderson has previously pleaded guilty without a negotiation to the
11
     indictment in this case. Sentencing is currently set for February 18, 2020.
12
            2.     The parties expect significant litigation over the sentencing guidelines
13   application in this case and the sentence to be imposed. The government anticipates possibly

14   being required to call witnesses at the sentencing hearing, including the FBI task force officer

15   (TFO) currently acting as the case agent for this case, LVMPD Detective Steven Sansonetti.

     TFO/Detective Sansonetti is unavailable for the sentencing hearing due to required training
16
     during a period encompassing February 18, 2020 when this sentencing is scheduled to occur.
17
     The government anticipates that his testimony and/or assistance at the hearing may be
18
     required to resolve disputed factual issues bearing on Anderson’s sentencing guidelines
19   calculation and sentence.
20          3.     Defendant is in custody, but does not oppose this request.

21          4.     To accommodate defense counsel’s schedule, the parties request a resetting to

     a date convenient to the Court but occurring after March 9, 2020. The parties also agree that
22

23                                              3

24
 1
     the reset sentencing date shall determine new deadlines for sentencing objections and
 2   memoranda per the District Court’s local rules.
 3          5.     This request is made in good faith and not for purposes of delay.

 4          6.     This is the first request for a continuance of the sentencing filed in this matter.

            For all of the above-stated reasons, the ends of justice would be served best by a
 5
     continuance of the trial date.
 6
                                                ORDER
 7
            IT IS ORDERED that the sentencing hearing in United States v. Shaun Patrick Anderson,
 8   2:17-cr-00363-APG-GWF, previously scheduled for February 18, 2020 at 9:30 a.m., is
 9   vacated and continued until March 16, 2020 at 10:00 a.m. in courtroom 6C. The

10   deadlines for filing sentencing memoranda and objections are hereby reset in accordance

11   with Local Rule LCR 32-1.

12
     Dated this 6th day of February, 2020
13

14                                            By: _______________________
                                                 JUDGE ANDREW P. GORDON
15                                       UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23                                              4

24
 1                                     Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: STIPULATION TO

 4   CONTINUE SENTENCING DATE, upon counsel for all defendants appearing in this

 5   matter via the CM/ECF system, by electronically filing said document.

 6   Dated: February 5, 2020

 7
                         //s// Patrick Burns
                         PATRICK BURNS
 8                       Assistant United States Attorney
                         District of Nevada
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            5

24
